UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission File Number 001-31932 HYTHIAM, INC. (Exact name of registrant as specified in its charter) Delaware 88-0464853 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11150 Santa Monica Boulevard, Suite 1500, Los Angeles, California90025 (Address of principal executive offices, including zip code) (310) 444-4300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of ‘‘accelerated filer,” “large accelerated filer,’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer oSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of July 31, 2010, there were81,423,631shares of registrant's common stock, $0.0001 par value, outstanding. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 ITEM 1.Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 7 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 34 ITEM 4.Controls and Procedures 34 PART II – OTHER INFORMATION II-1 ITEM 1.Legal Proceedings II-1 ITEM 1A.Risk Factors II-1 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds II-13 ITEM 3.Defaults Upon Senior Securities II-13 ITEM 4.Other Information II-13 ITEM 5.Exhibits II-13 SIGNATURES II-14 EXHIBIT 10.32 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 31.3 EXHIBIT 32.1 EXHIBIT 32.2 EXHIBIT 32.3 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements HYTHIAM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (audited) (In thousands,except for number of shares) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Marketable securities, at fair value - Receivables from sale of marketable securities - Receivables, net Prepaids and other current assets Total current assets Long-term assets Property and equipment, net of accumulated depreciation of $6,952 and $6,697 respectively Intangible assets, net of accumulated amortization of - $1,820 and $1,702 respectively Deposits and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued compensation and benefits Other accrued liabilities Short-term debt Total current liabilities Long-term liabilities Long-term Liabilities Deferred rent and other long-term liabilities 73 46 Warrant liabilities Capital lease obligations 23 48 Total liabilities Stockholders' equity Preferred stock, $.0001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.0001 par value; 200,000,000 shares authorized; 71,424,000 and 65,283,000 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively 7 7 Additional paid-in-capital Accumulated other comprehensive income - Accumulated deficit ) ) Total Stockholders' Equity ) Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the financial statements. 3 Table of Contents HYTHIAM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended (In thousands, except per share amounts) June 30, June 30, Revenues Total revenues $ Operating expenses Cost of healthcare services 51 75 General and administrative Impairment losses - - 38 Depreciation and amortization Total operating expenses Loss from operations ) Interest and other income 85 77 Interest expense ) Loss on extinguishment of debt - - - ) Gain on the sale of marketable securities - - Other than temporary impairment of marketable securities - ) - ) Change in fair value of warrant liability 15 84 Loss from continuing operations before provision for income taxes ) Provision for income taxes 2 2 20 10 Loss from continuing operations $ ) $ ) $ ) $ ) Discontinued Operations: Results of discontinued operations, net of tax - - - Net income (loss) $ ) $ ) $ ) $ ) Basic and diluted net income (loss) per share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - - - Net income (loss) per share $ ) $ ) $ ) $ ) Weighted number of shares outstanding See accompanying notes to the financial statements. 4 Table of Contents HYTHIAM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended (In thousands) June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Income) from Discontinued Operations $
